Citation Nr: 1027761	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 21, 1975, to 
December 18, 1975.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A bilateral foot disorder did not pre-exist service and was 
not manifest during the Veteran's brief period of active duty.

2.  A bilateral foot disorder is not currently shown.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a bilateral foot 
disorder.  In essence, he argues that he was born with club feet, 
which were aggravated by service.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 
3.304(b).  

Of note, no foot disorder was noted on the Veteran's November 
1975 entrance examination.  Therefore, he is presumed to have 
been in sound condition when accepted for service.  As such, the 
evidence does not show that a bilateral foot disorder which pre-
existed service.  

Further, service treatment records do not reflect any complaints 
of, treatment for, or a diagnosis related to a foot disorder.  
The Veteran served on active duty for less than one month.  As 
mentioned above, nothing regarding the feet was noted at the 
entrance examination or during his brief period of active duty.  
Moreover, he did not undergo a separation examination but rather 
reported that there was no change in his condition since his last 
examination.  

The Veteran contends that he was discharged from active duty 
after 28 days because of his feet.  The evidence is to the 
contrary.  Specifically, the entrance examination noted that he 
was 5 pounds underweight and was not qualified for service.  The 
evidence does not show that he was put out because of a problem 
with his feet.

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, there 
may be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
disability).  "In the absence of proof of a present disability 
there can be no valid claim." See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In this case, the evidence does not show a current disability.  
When filing his claim, the Veteran referenced treatment in 
support of his claim.  Those records were obtained but did not 
note any foot disorder.  Instead, the records only detail his 
visit to an emergency room after being physically assaulted; 
disorder of either foot was neither noted nor treated at that 
time.  Therefore, the medical evidence does not show a current 
foot disorder.

The Board has considered the Veteran's statements asserting a 
current disability.  While the Board notes that he is competent 
to report symptoms as they come to him through his senses, a 
bilateral foot disorder is not the type of disorder that a lay 
person can provide competent evidence on questions of diagnosis.    

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; 2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; 3) an indication that the disability or 
symptoms may be associated with service; and 4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  For example, the 
RO has obtained service treatment records and private medical 
records.  

Moreover, the Board finds that a VA examination is not warranted.  
Given the absence of medical evidence of a current disorder, the 
absence of mention of a foot disorder in-service, and the absence 
of competent evidence of nexus between service and the Veteran's 
claim, a remand for a VA examination would unduly delay 
resolution.  

Further, his statements as to the existence of a current foot 
disorder are found to lack credibility given the absence of 
medical evidence of a current disorder.  In addition, the Board 
finds that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA examination is 
not warranted.  

The Veteran has requested that the VA obtain his service 
personnel records but the Board finds that those records are not 
necessary to decide the claim.  First, the VA only has a duty to 
obtain relevant records.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  There is nothing in the claims file to 
suggest that his service personnel records would be relevant and 
neither he nor his representative has identified why those 
records would be relevant.  

Further, even if the records were obtained, the Veteran has 
presented no competent evidence of a current bilateral foot 
disorder.  As discussed above, service connection can only be 
granted for a current disability.  

Although he has alleged foot pain, there is no competent evidence 
of pathology (disease or injury) that would account for his 
complaints. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (pain cannot be compensable without an in-service 
disease or injury to which the pain can be connected by competent 
evidence).

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




ORDER

Service connection for a bilateral foot disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


